The opinion of the court was delivered by
Hoyt, C. J.
What is the proper disposition of interest and penalty collected upon delinquent taxes, is the question presented by this record. It is claimed on the part of the appellant that they should go into the general fund of the county for the payment of salaries of county officers. The respondent contends that the amount paid as penalty and interest is an increase of the tax on account of which it is paid, and should be credited to the same fund; that each of the-funds for which taxes are levied is entitled to such a proportion of the penalty and interest as the tax so levied bears to the entire tax.
In the absence of any statute upon the subject, or course of practice having like force, this contention *70must be sustained. The imposition of the penalty must be presumed to have been for the benefit of the tax upon which such interest and penalty are assessed, aiid, if for the benefit of such tax as a whole, the money belonging to each fund which goes to make up the entire tax should receive its proportion;-and-it could make no difference whether the penalty and interest were imposed as a compensation for -delay in receiving the money as an inducement to the taxpayer to make prompt payment, or as a punishment for delay. In either case, that upon which the collection was founded would be entitled to the benefit thereof, and each of the funds would be entitled to its pro rata share. The authorities upon the subject are. not numerous, but the only ones which have been cited support this contention. Commissioners v. State of Indiana, 119 Ind. 473 (22 N. E. 10); State of Nevada v. Huffaker, 11 Nev. 300; People v. Reis, 76 Cal. 269 (18 Pac. 309). See also State, ex rel. Farnham, v. Bowker, 4 Kan. 96; Kansas Pacific Ry. Co. v. Amrine, 10 Kan. 318.
It is true that in some of these cases force is given by the court to expressions in the statutes of the states in which they were rendered, but. such expressions did not in terms dispose' of the penalty and interest, and the question may be said to. have been decided uninfluenced by any statutory provision. In some the opinions clearly show this, and in the others expressions occur which were unnecessary unless it-was the intention of the court to hold that, in the absence of any direction by the- statute, the penalty and interest would follow the taxes upon which they were assessed. It follows that, if our statute contains no direction as to the disposition of the penalty and interest, they must be apportioned to the several *71funds included in the tax upon which they are collected.
The appellant has cited .several provisions of the statute, which, it is claimed, tend to show that it was the intention of the legislature to direct money so collected into the general fund of the. county. As to that part of it which is collected as interest, none of the sections referred to tend to sustain this claim except § 172 of the Revenue Law. of 1879- (Laws, p. 44). This section clearly provided that the money so collected should be paid into the county treasury for the benefit of the county, and, if not repealed, is sufficient to sustain the contention of appellant as to the interest; and if the interest should be so disposed of, it would probably follow that a like disposition should be made of the penalty, for; there could be no good reason why the county should be entitled to the interest, which would not equally apply to the penalty.
Certain other sections which have been in force at different times have a tendency, to show that the penalty was to he collected for the benefit of the county. These sections provided in general terms for the payment of such penalties to the officers who made the collection, and by reason of the fact that, under the present law, fees which were formerly paid to officers are paid to the county, it is argued that these penalties should be thus disposed of. But a careful examination of all these sections has failed to satisfy us that there has been any such legislation as would warrant us in holding that thereby such penalties had. been directed into the general fund of the county, and their disposition, like that of the interest, must be held not. to have been provided for except in said §172.
It is not necessary to determine the effect upon said *72section of the several acts relating to revenue passed by the legislature prior to the revenue act of 1893. Said section was enacted as a part of a law which provided generally for the assessment and collection of taxes. That of 1893 was of the same nature and purported to cover the same ground, and, under the rule recognized by this court in State v. Carbon Hill Coal Co., 4 Wash. 422 (30 Pac. 728), would, by implication, repeal all prior revenue laws.
But it is not necessary to hold that this section was repealed by implication. There was a section contained in the act of 1893 which, in expi-ess terms, repealed all acts providing for the assessment and collection of taxes, and it must be held that all of the act of 1879, if then in force, was thereby repealed. The only section of our statute which had made provision as to the disposition of the penalty or interest collected ’Upon delinquent taxes has been repealed, and there is nothing, of which the court can take notice, to show that the legislature has recognized the general custom referred to by appellant.
It follows that the rule first stated must obtain, and that it must be held that the penalty and interest are a part of the tax collected and must be disposed of with it. This was the conclusion arrived at by the superior court and its judgment in the premises must be affirmed.
Scott, Anders, Dunbar and Gordon, JJ., concur.